MEMORANDUM **
Jose Angel Perez-Fierro appeals from his jury-trial conviction for attempted reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Perez-Fierro contends that his conviction was obtained in violation of the prohibition against double jeopardy. We *98disagree. The record reflects that the district court properly granted defendant’s motion for a mistrial after the jury deadlocked. Furthermore, Perez-Fierro has not shown that the prosecutor intentionally provoked him into moving for a mistrial. See Oregon v. Kennedy, 456 U.S. 667, 679, 102 S.Ct. 2083, 72 L.Ed.2d 416 (1982).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.